Exhibit Investor Contact:Linda HurtFOR IMMEDIATE RELEASE (817) 352-6452 Media Contact:Patrick Hiatte (817) 867-6418 Burlington Northern Santa Fe Reports Second Quarter Results · Quarterly earnings were $1.00 per diluted share, which included a $0.31 per share charge related to environmental matters in Montana and a $0.03 per share effect from additional personal injury accruals.This compares to second-quarter 2007 earnings of $1.20 per diluted share. · Freight revenues were $613 million, or 16 percent higher than second quarter of 2007 and included an increase in fuel surcharges of approximately $400 million over prior year. · Operating income was $714 million, compared to second-quarter 2007 operating income of $841 million.The decrease in operating income reflects a $474 million increase in fuel expense and includes a $175 millioncharge related to environmental matters in Montana and $15 million for additional personal injury accruals. · The Company also announced that planned capital commitments for 2008 will be increased, as described below. FORT WORTH, Texas, July 24, 2008 - Burlington Northern Santa Fe Corporation (BNSF) (NYSE: BNI) today reported quarterly earnings of $1.00 per diluted share, which included a $0.31 per share charge related to environmental matters in Montana and a $0.03 per share effect from additional personal injury accruals.This compares to second-quarter 2007 earnings of $1.20 per diluted share. “We experienced a number of challenges during the second quarter, including a soft economy, rapidly increasing fuel prices and significant damage to our network from flooding across the Midwest.I am proud of the efforts of our team to rebuild our network despite significant devastation.As of mid-July, network fluidity and service to our customers had been fully restored.Despite current softness in the economy, we continue to be optimistic about the long-term given the strength of our diverse franchise, the value of our product offering and our continued focus on yield and productivity improvement,” said Matthew K. Rose, BNSF Chairman, President and Chief Executive
